Title: From Thomas Jefferson to Jonathan Smith, 13 February 1809
From: Jefferson, Thomas
To: Smith, Jonathan


                  
                     Sir 
                     
                     Washington Feb 13th. 1809.
                  
                  Be pleased to pay to the order of John Barnes the amount of the half year’s dividend due & payable on Genl. Thaddeus Kosciuzko’s twenty shares of Pensylvania bank stock. 
                  
                     Th: Jefferson 
                     
                  
               